 1
 2
 3
 4
 5

 6
 7
 8                     UNITED STATES DISTRICT COURT
 9            FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES GAUNTT,                  CASE NO.: 3:21-cv-00876-AJB-MSB
12
              Plaintiff,            ORDER GRANTING JOINT
13                                  STIPULATION OF DISMISSAL
     v.                             WITHOUT PREJUDICE
14
15   C. R. BARD, INC., and BARD
     PERIPHERAL VASCULAR INC.,
16
              Defendants.
17

18
19
20
21
22
23

24
25
26
27
28                                        CASE NO. 3:21-cv-00876-AJB-MSB
                                     1
      ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
 1        Pending before the Court is the Parties’ Joint Stipulation of Dismissal of All Claims
 2 Without Prejudice as to Plaintiff James Gauntt. The Joint Stipulation of Dismissal Without
 3 Prejudice is GRANTED. The Clerk of the Court is directed to terminate this matter. Each
 4 Party is to bear its own costs and attorneys’ fees.
 5 IT IS SO ORDERED.

 6
     Dated: June 7, 2021

 7
 8
 9
10
11

12
13
14
15
16
17

18
19
20
21
22
23

24
25
26
27
28
                                                         CASE NO. 3:21-cv-00876-AJB-MSB
                                                 2
        ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
